MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion for administrative closure.
The BIA issued a final order of removal on March 3, 2006. To the extent the motion for administrative closure can be construed as a motion to reopen, the BIA correctly determined it is time-barred, as it was filed almost two years after the issuance of the final order. Further, because petitioners filed a previous motion to reopen, which the BIA denied on March 26, 2006, the BIA also correctly determined the motion is number-barred. Accordingly, respondent’s unopposed motion for summary disposition is granted in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioners seek to challenge the BIA’s decision denying the motion for administrative closure, the court lacks jurisdiction to review this decision. See 8 U.S.C. § 1252(a)(1).
All other pending motions are denied as moot. The temporary stay remains in effect pending issuance of the mandate. The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.